Filed 5/1/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 57







Diana Hieb, 		Plaintiff, Appellee and Cross-Appellant



v.



Kim Hieb, 		Defendant, Appellant and Cross-Appellee







No. 20060240







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Karen L. McBride (argued) and David D. Schweigert (on brief), Bucklin, Klemin & McBride, P.O. Box 955, Bismarck, N.D. 58502-0955, for plaintiff, appellee and cross-appellant.



Irvin B. Nodland, Irvin B. Nodland, PC, P.O. Box 640, Bismarck, N.D. 58502-0640, for defendant, appellant, and cross-appellee.

Hieb v. Hieb

No. 20060240



Per Curiam.

[¶1]	Kim Hieb appealed and Diana Hieb cross-appealed from a divorce judgment dividing the parties’ marital property, awarding Diana Hieb spousal support, and awarding Diana Hieb attorney fees and costs incurred for taking depositions.  Kim Hieb argues the district court erred in including certain property as part of the marital estate, awarding certain property to Diana Hieb, and failing to give him credit for some marital debts.  He also argues the court erred in computing his annual income and in awarding Diana Hieb attorney fees and costs for taking depositions.  Diana Hieb argues the court erred in excluding certain property from the marital estate and that the award of spousal support is inadequate in amount and duration.  We conclude the court’s findings of fact are not clearly erroneous and the court did not abuse its discretion in awarding attorney fees and costs.  We affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner